t c memo united_states tax_court ward dean petitioner v commissioner of internal revenue respondent docket no 12854-14l filed date ward dean pro_se edwin b cleverdon for respondent memorandum opinion paris judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain a notice_of_federal_tax_lien filing nftl filing with respect to his unpaid and federal_income_tax liabilities as unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure set forth in the notice_of_determination concerning collection action s under sec_6320 and or dated date notice_of_determination upon which this case is based the issue for decision is whether the internal_revenue_service appeals_office appeals abused its discretion in sustaining the nftl filings for and background this case was submitted fully stipulated under rule the first stipulation of facts first supplemental stipulation of facts and second supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in florida when he timely filed the petition on date petitioner filed his federal_income_tax return for reporting tax due of dollar_figure with federal withholding of dollar_figure but did not pay the balance on date respondent assessed the remaining tax due from petitioner an addition_to_tax for failure to pay estimated_tax an addition_to_tax for late filing an addition_to_tax for failure_to_pay_tax and interest for on date respondent issued to petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for petitioner’s tax_liability on date petitioner timely filed his federal_income_tax return for reporting tax due of dollar_figure with federal withholding of dollar_figure but did not pay the balance on date respondent assessed the remaining tax due from petitioner an addition_to_tax for failure_to_pay_tax and interest for on date respondent issued to petitioner letter for petitioner’ sec_2012 tax_liability i collection_due_process_hearing request petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in response to the letters issued for and cdp hearing request on the cdp hearing request petitioner checked both the nftl filings and proposed levy or actual levy boxes as the basis for the hearing petitioner also checked boxes indicating he was requesting both an installment_agreement and an offer-in-compromise as collection alternatives as well as boxes indicating he was requesting the subordination discharge and withdrawal of the liens in the space for the reason for his cdp hearing request petitioner wrote see attached sheets petitioner attached three pages to petitioner also included tax years through on form these years were not properly before appeals because they related to prior levies appeals did not consider these years in making the determination upon which this case is based therefore tax years through are not before the court his cdp hearing request consisting of numbered paragraphs outlining his positions the paragraphs included requests for currently not collectible status hardship status a face-to-face hearing verification from the secretary that all applicable law and administrative procedures have been met an opportunity to contest the underlying liability audit_reconsideration and verification of the accuracy of the tax_liability the paragraphs also include statements of petitioner’s intention to make an audio recording of the cdp hearing and to not make any constitutional moral political religious or conscientious arguments a settlement officer so from appeals in jacksonville florida issued petitioner a letter dated date verifying receipt of petitioner’s cdp hearing request the letter stated that the cdp hearing would be conducted by telephone and or correspondence unless petitioner requested a face-to-face hearing within days of the letter attached to the letter was a checklist informing petitioner that in order to have collection alternatives considered he would need to provide within days of the date on the letter verification that his estimated petitioner’s attachment presented selected and lightly edited paragraphs from among boilerplate items in the cdp hearing requests at issue in sullivan v commissioner tcmemo_2012_337 and 136_tc_356 the boilerplate items are from a prechecked laundry list of items on the web site of an organization known to promote frivolous arguments and activities that delay or impede the administration of federal tax laws see thornberry v commissioner t c pincite tax_payments were paid and current a completed form 433-a collection information statement for wage earners and self-employed individuals and supporting documentation to form 433-a on date petitioner faxed the so a letter requesting a face- to-face hearing and verifying that his estimated_tax payments were paid and current petitioner also faxed a form 433-a with supporting documentation that included court orders for alimony copies of western union money orders in varying amounts payable to the u s treasury and other documents reflecting income expenses and restitution payments ii face-to-face hearing petitioner’s case was transferred to the birmingham appeals_office and assigned to so morgan so morgan mailed petitioner a letter dated date scheduling his face-to-face hearing for date so morgan explained in the letter that during the hearing she would consider whether the irs had met all the requirements of any applicable law or administrative procedure as well as any legitimate issues petitioner wished to discuss including collection alternatives the appropriateness of the nftl filings spousal defenses and the underlying liabilities if he had not received a statutory_notice_of_deficiency on date so morgan held a face-to-face cdp hearing with petitioner at respondent’s mobile alabama office mr whitely so morgan’s manager participated in the cdp hearing via telephone petitioner brought a certified court reporter to record the cdp hearing and so morgan also recorded the cdp hearing so morgan explained the role of appeals her authority to recommend settlement and the scope of the cdp hearing petitioner expressed concerns that he was making installment payments that were not being credited for the correct_tax year that requirements of law and administrative procedure had not been met and that he did not owe the tax assessed so morgan reviewed petitioner’s account transcripts and verified that payments were applied against his and income_tax liabilities she then verified that the requirements of law and administrative procedure had been met including valid assessments based on petitioner’s and form sec_1040 u s individual_income_tax_return mr whitely offered to send petitioner a the cdp hearing transcript was admitted into evidence at exhibit 9-j petitioner stated he was making payments of dollar_figure toward his income_tax_liability and dollar_figure toward hi sec_2012 income_tax_liability at the time of the hearing petitioner had made eight payments toward his income_tax_liability five payments of dollar_figure and three payments of dollar_figure petitioner had also made five payments toward hi sec_2012 income_tax_liability three payments of dollar_figure and two payments of dollar_figure certified transcript of his and accounts that confirmed the validity of the assessments during the cdp hearing mr whitely encouraged petitioner to submit amended tax returns reflecting the income and tax petitioner believed was correct if he thought the tax_liabilities had been assessed incorrectly petitioner declined and stated i’m not going to amend the one that i filed i would to like to ask the appeals officer to show me if she could the code sections in here that makes me liable for taxes mr whitely informed so morgan that she had permission to terminate the cdp hearing because of petitioner’s asserting frivolous arguments instead of terminating the cdp hearing so morgan allowed petitioner to discuss a potential installment_agreement petitioner wanted to enter into an installment_agreement for only his and income_tax liabilities and have the liens released so morgan explained that he had not submitted a request for an installment_agreement to appeals an installment_agreement takes into consideration every tax period with unpaid liabilities and appeals has authority to consider an installment_agreement as a collection alternative if petitioner wanted all tax periods considered so morgan also explained that the petitioner had unpaid liabilities for through for which two of his income sources were being levied upon tax_liability has to be paid in full for a lien to be released or if he planned to sell an asset or borrow funds to pay the liabilities petitioner could ask appeals to consider a lien subordination petitioner did not have any other issues he wanted considered by appeals so morgan ended the cdp hearing confirming that the liens were appropriate and that she would send him certified copies of his account transcripts so morgan also provided petitioner with her contact information in case he thought of other concerns before she sent the account transcripts after the hearing so morgan sent petitioner certificates of official record each dated date that contained all assessments penalties interest abatements credits refunds and advance or unidentified payments for and petitioner and so morgan could not reach an agreement on an installment_agreement submission of amended tax returns or withdrawal of the liens so morgan closed the case and issued the notice_of_determination on date iii parties’ arguments petitioner timely petitioned the court for review of the notice_of_determination in his opening and reply briefs petitioner states that he does not dispute the underlying tax_liabilities and abandons all issues in his petition except one petitioner contends that so morgan abused her discretion when she did not verify that the requirements of applicable law and administrative procedure had been met because she did not verify that the and nftl filings were valid petitioner argues that the nftl filings are invalid because they were signed by an irs employee under a pseudonym without a disclosure and not signed under penalty of perjury in violation of sec_6065 respondent contends that the and nftl filings are valid because there is no requirement for them to be signed therefore a pseudonymous signature has no effect on their validity respondent also contends that so morgan did not abuse her discretion and properly verified that the requirements of applicable law and administrative procedure were met discussion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property whether real or personal belonging to such person the lien arises at the time assessment is made and continues until the liability is satisfied or becomes unenforceable by lapse of time sec_6322 sec_6320 requires the commissioner to send written notice to the taxpayer of the filing of an sec_6065 requires returns and certain other documents to contain or be verified by a written declaration that they are made under the penalties of perjury see 115_tc_35 nftl and of the taxpayer’s right to an administrative hearing with an impartial appeals officer see 115_tc_329 at a cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or lien including collection alternatives such as an offer-in- compromise sec_6320 sec_6330 a taxpayer is precluded however from challenging the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see 114_tc_604 114_tc_176 as part of the cdp hearing the appeals officer must take into consideration verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer concerning the collection action and whether the proposed collection action balances the need for the efficient collection of tax with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 relevant issues may include appropriate spousal defenses challenges to the appropriateness of the collection actions and potential collection alternatives such as an installment_agreement or an offer-in-compromise sec c a after the cdp hearing appeals must determine whether the proposed levy action may proceed or the nftl filing should be sustained if the taxpayer is dissatisfied with the outcome of appeals’ determination then he can appeal that determination to the tax_court under sec_6330 as petitioner has done where the validity of the underlying liability is properly at issue the court will review the matter de novo sego v commissioner t c pincite however where the validity of the underlying tax_liability is not at issue the court reviews appeals’ determination for abuse_of_discretion goza v commissioner t c pincite abuse_of_discretion exists when appeals’ determination was arbitrary capricious or without sound basis in fact or law see 129_tc_107 112_tc_19 petitioner declined his opportunity to contest his underlying liabilities at his cdp hearing additionally in his briefs petitioner does not dispute the underlying liabilities for and therefore the court will review appeals’ determination for abuse_of_discretion see goza v commissioner t c pincite i verification required by sec_6330 sec_6330 requires the appeals officer conducting a cdp hearing to verify that the requirements of any applicable law or administrative procedure have been met see 131_tc_197 in the case of a self-reported tax_liability the applicable law or administrative procedures that appeals must verify to sustain the nftl filing are the irs’ timely assessment of the liability pursuant to sec_6201 and sec_6501 the taxpayer’s failure to pay the liability see eg sec_6321 giving the taxpayer notice_and_demand for payment of the liability pursuant to sec_6303 and giving the taxpayer notice of an nftl filing and right to a hearing pursuant to sec_6320 and b see med practice sols llc v commissioner tcmemo_2010_98 slip op pincite a nftl filings and sec_6065 petitioner’s argument is that so morgan did not verify that the and nftl filings were properly signed and therefore did not verify that all requirements of applicable law and administrative procedure have been met an nftl is required to be filed on a form y notice_of_federal_tax_lien sec_6323 sec_301_6323_f_-1 proced admin regs sec_301_6323_f_-1 proced admin regs defines form_668 to mean either a paper form or a form transmitted electronically that must identify the taxpayer the tax_liability giving rise to the lien and the date the assessment arose there is no requirement that an nftl filing be signed or certified and a pseudonymous signature on an nftl filing does not affect its validity petitioner’s assertion that nftl filings are required to comply with sec_6065 is frivolous see 115_tc_35 hult v commissioner tcmemo_2007_302 slip op pincite n milam v commissioner tcmemo_2004_94 slip op pincite moreover the irs publishes and occasionally updates the truth about frivolous tax arguments a compilation of frivolous positions and the caselaw refuting them petitioner’s argument is addressed in that paper pincite of the date version therefore the court perceive s no need to refute these arguments with somber reasoning and copious citation of precedent see 737_f2d_1417 5th cir see generally 136_tc_498 in petitioner was provided an explanation of the statutes regulations and tax_court precedent regarding sec_6065 and nftl filings by the u s district_court for the northern district of florida see dean v united_states a f t r 2d ria n d fla available at www irs gov tax-professionals the-truth-about-frivolous-tax- arguments-introduction b verification of applicable law and administrative procedure before the cdp hearing so morgan reviewed petitioner’s account transcripts to verify that the requirements of any applicable law and administrative procedure had been met during the cdp hearing so morgan specifically stated to petitioner that she had reviewed his account transcripts and verified that valid assessments were made that the underlying tax_liability remained unpaid and that he received letters giving him notice of the nftl filings for and and his right to a hearing account transcripts may be used to satisfy the verification requirements of sec_6330 see 118_tc_365 ndollar_figure aff’d 329_f3d_1224 11th cir petitioner has not alleged any irregularity in the information in the account transcripts and has stipulated that they accurately reflect the contents of irs records ii conclusion despite petitioner’s contentions the record establishes that so morgan conducted a thorough review of petitioner’s account transcripts and verified that the requirements of applicable law and administrative procedure were followed despite petitioner’s overly broad cdp hearing request so morgan addressed petitioner’s concerns during the cdp hearing and otherwise proceeded in the see supra note manner contemplated by sec_6320 and sec_6330 petitioner has not invited the court’s attention to any specific provisions of the relevant statutes regulations or provisions of the internal_revenue_manual that so morgan has violated or failed to take into account considering all of the facts and circumstances the court is satisfied that so morgan did not abuse her discretion when she determined that the nftl filing and the nftl filing were appropriate collection actions with respect to petitioner’s outstanding income_tax liabilities the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
